Citation Nr: 0206639	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

(The following issues will be the subject of a later 
decision:   entitlement to a rating in excess of 10 percent 
for varicose veins of the right lower extremity for a period 
prior to December 2, 1999; entitlement to a rating in excess 
of 10 percent for varicose veins of the left lower extremity 
for a period prior to December 2, 1999; entitlement to a 
rating in excess of 20 percent for varicose veins of the 
right lower extremity; entitlement to a rating in excess of 
20 percent for varicose veins of the left extremity; and 
entitlement to an effective date earlier than January 12, 
1998 for the award of compensable evaluations for varicose 
veins of both the right and left lower extremities.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1979 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board is undertaking additional development on the issues 
of entitlement to increased evaluations for varicose veins, 
as listed on the title page of this decision, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
The Board is deferring the issue of entitlement to an earlier 
effective date for the evaluation of the compensable ratings 
for varicose veins of the right and left lower extremities 
because it is intertwined with the foregoing increased rating 
issues that are being developed.  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.



FINDINGS OF FACT

1.  In July 2000, audiometric testing showed an average 60 
decibel loss, with a speech recognition score of 84 percent, 
in the right ear (level III); and, for the left ear, an 
average 58.75 decibel loss with a speech recognition score of 
82 percent (level IV).

2.  In November 2001, audiometric testing revealed an average 
52 decibel loss, with a speech recognition score of 80 
percent, in the right ear (level IV); and an average 75 
decibel loss, with a speech recognition score of 80 percent, 
in the left ear (level V).


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist a veteran in developing evidence in 
support of a claim.  Such assistance includes identifying and 
obtaining evidence relevant to the claim, and affording the 
veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The record reflects that in a July 2001 letter, the RO 
informed the veteran of the VCAA.  In the letter, the veteran 
was advised of the evidence the RO had considered in deciding 
the issues on appeal and informed that he should identify any 
other evidence he wished to submit or wished VA to obtain.  
The veteran has been provided VA examinations and pertinent 
treatment records have been obtained.  The veteran has not 
identified and the Board is not aware of any outstanding 
evidence which could be obtained to substantiate his claim to 
a rating in excess of that currently assigned.  The veteran 
testified before the undersigned at the RO in February 2002 
to that effect with respect to his bilateral hearing loss 
claim.

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claims were filed, a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement of the case issued in 
February 2002 clarified what evidence would be required to 
establish evaluations for the veteran's service-connected 
bilateral hearing loss in excess of that already assigned, 
and provided reasons as to why the RO found that higher 
ratings were not appropriate.  The veteran responded to the 
RO's communications with additional evidence and argument, 
curing (or rendering harmless) any earlier notification 
omissions that the RO may have made.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by VA examinations requested and accomplished 
in connection with the claims.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record.

The veteran asserts that a rating in excess of 10 percent is 
warranted for his bilateral hearing loss.  In such cases, VA 
has a duty to assist the veteran in developing facts that are 
pertinent to the claim.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, and personal 
statements and evidence submitted by the veteran in support 
of his claim.  See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Ratings Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2001).  Separate diagnostic codes identify the 
various disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Under the Ratings Schedule, ratings for defective hearing 
range from noncompensable to 100 percent.  This is based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz.  To evaluate the degree of disability 
from service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I, for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Examinations are conducted using the Maryland CNC controlled 
speech discrimination test together with the results of the 
pure tone audiometry test.  See C.F.R. §§ 3.385, 4.85(a).  
The results are then analyzed using the tables contained in 
38 C.F.R. § 4.85.  

According to the July 2000 VA examination report, the veteran 
complained of hearing loss.  The audiometric results were as 
follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
30
55
75
80
60
LEFT
35
45
75
80
58.75

The speech recognition threshold was 84 percent in the right 
ear and 82 percent in the left pursuant to the Maryland CNC 
controlled speech discrimination test.  This corresponds to 
level III hearing in the right ear and level IV in the left 
ear, and a 10 percent rating under the criteria.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.85, Diagnostic Code 6100.

According to the November 2001 VA examination report, the 
veteran complained of hearing loss.  The audiometric results 
were the same as recorded in the July 1998 VA examination 
report:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
35
55
-
80
52.2
LEFT
35
50
65
75
75

The speech recognition threshold was 80 percent in the right 
ear and 80 percent in the left pursuant to the Maryland CNC 
controlled speech discrimination test.  This corresponds to 
level IV hearing in the right ear and level V in the left 
ear, and a 10 percent rating under the criteria.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.85, Diagnostic Code 6100.

Referring to the chart for rating hearing impairment (see 
38 C.F.R. § 4.85, Tables VI and VII), neither set of results 
shows a level of defective hearing warranting a higher 
rating.  Therefore, the Board finds that the evidence of 
record does not demonstrate entitlement to a rating in excess 
of 10 percent for bilateral hearing loss.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, Diagnostic Code 6100.

In reaching this decision, the Board has reviewed the 
remaining medical evidence of record.  None of this evidence, 
however, indicates that the veteran's hearing loss warrants a 
rating in excess of 10 percent based on the criteria set out 
in 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Diagnostic Code 
6100.

The Board acknowledges the veteran's statements, including 
his February 2002 testimony at the RO before the undersigned, 
regarding the adverse impact the bilateral hearing loss has 
had on his life.  Nevertheless, in rating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The remaining medical evidence submitted does not 
include the results of speech discrimination on the Maryland 
CNC test.  Thus, the veteran's private medical records and 
lay statements do not provide a basis for a higher evaluation 
pursuant to the ratings schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.85 (2001). 

The Board has considered whether a referral is warranted for 
an extraschedular rating pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  In the instant case, 
however, there has been no showing that the veteran's 
bilateral hearing loss disability has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  It must be recognized that the schedular rating 
assigned represents average impairment in earning capacity.  
38 C.F.R. § 4.1.  Greater impairment has not been 
demonstrated.  Under these circumstances, the Board 
determines that the criteria for referral for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's service-
connected bilateral hearing loss.  See 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

